Citation Nr: 0428790	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the first digit, right hand, as secondary to service-
connected right hand scar.

2.  Entitlement to an increased (compensable) evaluation for 
a shell fragment wound scar right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk





INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim of 
entitlement to service connection for osteoarthritis, 1st 
digit, right hand, as secondary to the service-connected 
right hand wound scar and entitlement to an increased 
evaluation a shell fragment wound scar right hand.  

The issue of an increased evaluation a shell fragment wound 
scar right hand is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Service connection is currently in effect for a shell 
fragment wound scar right hand, currently evaluated as non-
compensable.

2.  The veteran's osteoarthritis of the first digit of the 
right hand, first manifested many years after service, is 
unrelated to the service-connected scar of the right hand.


CONCLUSION OF LAW

The osteoarthritis of the first digit of the right hand is 
not proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate his claim.  He was provided with a 
copy of the pertinent rating action, a statement of the case 
dated in December 2002, and a supplemental statement of the 
case dated April 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding this 
claim, and the evidence, which has been received in this 
regard.  

The appellant was notified of the VCAA and what evidence the 
VA would obtain in a letter dated July 1993, and was informed 
of what evidence the VA would obtain Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran received 
examinations during the course of this appeal.  All available 
records have been obtained and associated with the claims 
folder.  

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual Background

The service medical records contain no clinical evidence 
relative to a right hand disability. The separation 
examination clinically evaluated the upper extremities as 
normal.

In an August 1999 rating decision the RO granted the veteran 
service connection for a right hand scar, situated at the 
base of the finger on the palmar aspect.

That decision was based on the veteran's DD 214 and a June 
1999 VA examination.  The DD 214 shows that the veteran 
received the Combat Infantryman's Badge for his service in 
the Korean Conflict.  

A VA examination, dated June 1999, indicates that the veteran 
reported that in June 1953, while he was setting up a mortar, 
he was struck on his right hand by either a piece of 
artillery or mortar.  He reported that a medic treated his 
hand with local ointment, and eventually it healed itself.  
Upon examination, the veteran complained of stiffness in the 
right hand fingers, especially in the second and third 
fingers.  No anatomical defects were found.  The motion of 
his thumb and fingers was complete.  The veteran was able to 
approximate all the fingers to the first digit.  He was able 
to grasp and had excellent strength.  His grasping, pushing, 
pulling, twisting, probing, writing, touching, and expression 
all appeared within normal limits.  A small scar over the 
base of his second digit on the right hand was noted.  It was 
stellate in appearance and about a centimeter in length of 
each branch.  It was situated in the pulp at the base of the 
finger on the palmar aspect.  It was well-healed, and without 
any disfigurement or surrounding change.  It did not cause 
the veteran any symptoms.  There was no pruritus or pain.  
The veteran was able to do all his activities without any 
complications.  A color photograph of the right hand is 
associated with the VA examination report and has been 
reviewed by the Board.  The diagnoses were right hand injury 
following a wound with residual scarring, and scar on the 
right hand without any residuals.  

Of record is a March 2001VA X-ray film of the right hand 

Private physical therapy reports from June 2001 to July 2001 
indicate a diagnosis of right hand weakness secondary to old 
trauma.  The veteran reported that he had no pain prior to 
April 2001, but in April 2001 he had sudden pain, decreased 
strength, and increased pain in his right hand.  Upon 
examination, the veteran had decreased strength.  His active 
range of motion was within functional limits.  

Private medical treatment reports dated in 2001 were 
submitted.   These reports did not include treatment for a 
right hand condition.

At a July 3, 2001 private physical therapy session, the 
veteran reported increased soreness of his right hand.  No 
significant changes of the hand were noted.  

At a July 12, 2001 physical therapy session, the veteran 
reported that he had increased thumb active range of motion, 
but with increased thumb pain.

A letter from the veteran's physical therapy clinic, dated 
August 2001, indicates that the veteran had right upper 
extremity grip strength below 10 percent of the national 
average.  His left upper extremity grip strength was between 
50 and 75 percent of the national average.  It was noted that 
hand norms were estimated, as the study was for 20 to 64 year 
old people.
 
A VA examination, dated January 2002, indicates that the 
veteran reported that over the past year he started to have 
some pain in his right hand.  He stated that a doctor had 
taken X-rays and told him that he had some arthritis.  The 
veteran noted that over the past year he had some weakness in 
the opposition of his fingers to his thumb because of the 
discomfort and the immobility of the base of the thumb.  It 
was noted that the veteran is right-handed.  The veteran 
could grab a cup of coffee, but stated that sometimes such an 
action was painful in his thumb joint.  The veteran denied 
having any pain in the area of shrapnel trauma.  

Upon examination, no atrophy of the thenar muscle was found.  
No swelling was noted over the metacarpocarpal joint, which 
was the affected area of his pain and the area in question.  
A very small scar was noted over the head of the second 
metacarpal where the veteran's shrapnel wound was, but there 
was no breakdown of the skin tissue, no erythema, no 
swelling, and no pain on palpation.  The scar was barely 
noticeable.  The veteran had good grip strength, with grip 
strength in his right hand only 80 percent of his left hand 
grip strength.  The veteran could oppose all fingers, but 
could barely oppose and touch his fifth finger with his 
thumb.  The diagnosis was old shrapnel puncture wound to soft 
tissue area in the palmar distal aspect of the second 
metacarpal, which has since resolved and been asymptomatic 
almost 50 years, and symptoms consistent with osteoarthritis 
at the metacarpocarpal joint on the right hand of the first 
digit.  In offering his opinion, the examiner noted that the 
veteran had been asymptomatic with regard to his shrapnel 
wound, which healed up in a matter of a few weeks after the 
event, and the veteran had stated that he had no symptoms 
over the years from this.  Based on such evidence, the 
examiner noted it was more likely than not that the veteran's 
osteoarthritis from which he may suffer was completely 
unrelated to his old shrapnel wound.

A February 2002 letter from a social worker at the veteran's 
private physical therapy clinic indicates that that the 
veteran reported that shrapnel hit him in his right hand 
while serving in Korea.  The social worker reported that the 
veteran said that he felt that the current weakness and loss 
of strength in his hand was a direct result of his injury.  
He described himself as being a very active individual, but 
now hampered by not having the full use and strength of his 
hand.  The social worker indicated that there was no way for 
the staff at the physical therapy clinic to verify that the 
veteran's weakness was due to his previous injury.

In March 2003, the same VA examiner (who performed the 
January 2002 VA exam) reviewed the veteran's right hand X-
rays from March 2001 in light of the veteran's January 2002 
VA examination.  The examiner determined that the X-rays 
showed some definite osteoarthritis at the base of his 
carpometacarpal joint (1st joint).  The examiner determined 
that the osteoarthritis had nothing to do with the veteran's 
shrapnel wound, based on the fact that the veteran had gone 
several years asymptomatically, and because the shrapnel 
wound was not particularly in an area that would cause the 
type of pain he was having.  The diagnosis was moderate 
osteoarthritis at the carpometacarpal joint of the right 
hand.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2003). Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements describing the symptoms of his disability is 
considered competent evidence.  However, where the 
determinant issue involves a question of medical diagnosis or 
medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this regard the service medical records show no evidence 
of arthritis of the 1st digit of the right hand nor is it 
contended otherwise.  The first clinical evidence was in 
2001, many years after service.

The VA examiner in January 2002 and March 2003, after 
reviewing the facts of the case and the X-rays of the right 
hand, found no relationship between the service-connected 
condition and the later arising osteoarthritis.  There is no 
competent medical evidence of record that establishes a 
causal relation between the veteran's osteoarthritis, 1st 
digit of the right hand and his right hand scar.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against the claim, therefore 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for entitlement to service connection must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); see Gilbert, 1 Vet. App. 
at 55-57.


ORDER

Service connection for osteoarthritis of the first digit, 
right hand, as secondary to service-connected right hand 
scar, is denied.


REMAND

In April 2002 the RO also denied entitlement to an increased 
evaluation for a shell fragment wound scar of right hand.  In 
May 2002 the veteran submitted a notice of disagreement.  The 
RO has not issued a Statement of the Case addressing this 
issue. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative in response to the notice 
of disagreement with denial of increased 
evaluation for a shell fragment wound 
scar of right hand. The veteran and his 
representative should be notified of the 
requirements necessary to perfect his 
appeal.  The RO is informed that this 
issue is not before the Board until 
timely appealed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



